DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 08/25/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 21-35 and 38-40  as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1), claim 30 as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1) and further in view of Ohsawa et al. (J.Phys. Chem. 1987, 91, 1047-1054), claims 32-37 and 39 as being unpatentable over Deaton et al. (US 2005/0123792 A1), and claim 38 as being unpatentable over Deaton et al. (US 2005/0123792 A1) in view of Ohsawa et al. (J. Phys. Chem. 1987, 91, 1047-1054).
	Claims 21, 27-28, 31, 33-36, and 38-39 have been amended.
	Claims 32 and 40 have been cancelled.
	Claims 21-31 and 33-39 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2001/0019782 A1).
With respect to claim 1, Igarashi discloses a compound according to Formula (17) (paragraph 0069), which is pictured below.

    PNG
    media_image1.png
    369
    657
    media_image1.png
    Greyscale

In this formula, Z23 is most desirably a pyrazole ring (paragraph 0080, lines 4-5, and paragraph 0061, lines 12-14), R303 is an aryl (phenyl) group and a halogen atom (paragraph 0080, lines 2-4, and paragraph 0059, lines 4-6), m104 is an integer of 1 to 3, n104 is an integer of 0 to 5 (paragraph 0080, lines 4-5, paragraph 0077, lines 9-11, and paragraph 0074), and L104 represents a ligand required to form an orthometalated iridium complex (paragraph 0073). Igarashi goes on to give a phenylpyridine ligand as an example of such a ligand (see compound 1-26 on page 12).
This forms the compound below.

    PNG
    media_image2.png
    299
    422
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium, C-N is an unsubstituted cyclometalated ligand (phenylpyridine), n is 2, R8 is a halogen atom, and R10 is an unsubstituted phenyl group.
Igarashi includes each element claimed, with the only difference between the claimed invention and Igarashi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a material which can form a light emitting device having good light-emitting properties (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 22 and 23, Igarashi teaches the compound of claim 21, and M is iridium.
With respect to claim 24, Igarashi teaches the compound of claim 21, as discussed above. Igarashi also teaches that n104, which is analogous to instant m, may be 0, as discussed above.
With respect to present claims 25 and 26, it is not possible for a homoleptic compound to meet the limitations of these claims. The limitations in these claims implicitly require "m" to have a value of at least 1, with the ligand that is present "m" times being different from the ligand that is present "n" times. Igarashi’s disclosure encompasses compounds having two different C-N cyclometalated ligands (when m104 of Igarashi’s formula (17) is 1 or 2). It was known in the art at the time of the invention that phosphorescent compounds having a combination of two different C-N ligands often only exhibit the emission associated with the ligand having a lower energy (which corresponds to a longer wavelength). Absent a showing of unexpected results commensurate in scope with the claims, or absent a showing of criticality for the claim limitations, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to make and use phosphorescent compounds within the scope of Igarashi’s disclosure that have various combinations of two different C-N cyclometalated ligands, at least one of which is a substituted pyrazole-containing ligand. 
With respect to claim 27, Igarashi teaches the compound of claim 21, and R10 is an unsubstituted phenyl and R8 is not hydrogen.
With respect to claim 28, Igarashi discloses a compound according to Formula (17) (paragraph 0069), which is pictured below.

    PNG
    media_image1.png
    369
    657
    media_image1.png
    Greyscale

In this formula, Z23 is most desirably a pyrazole ring (paragraph 0080, lines 4-5, and paragraph 0061, lines 12-14), R303 is an aryl (phenyl) group and a halogen atom (paragraph 0080, lines 2-4, and paragraph 0059, lines 4-6), m104 is an integer of 1 to 3, n104 is an integer of 0 to 5 (paragraph 0080, lines 4-5, paragraph 0077, lines 9-11, and paragraph 0074), and L104 represents a ligand required to form an orthometalated iridium complex (paragraph 0073). Igarashi goes on to give a phenylpyridine ligand as an example of such a ligand (see compound 1-26 on page 12).
This forms the compound below.

    PNG
    media_image2.png
    299
    422
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium, C-N is an unsubstituted cyclometalated ligand (phenylpyridine), n is 2, R8 is a halogen atom, and R10 is an unsubstituted phenyl group.
Igarashi includes each element claimed, with the only difference between the claimed invention and Igarashi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a material which can form a light emitting device having good light-emitting properties (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 29, Igarashi teaches the compound of claim 21, and Igarashi’s referenced compounds are capable of having a facial configuration or a merdional configuration. One of ordinary skill in the art at the time of the invention would have at once envisaged both isomeric configurations.
With respect to claim 30, Igarashi teaches the compound of claim 21, and the (C-N) ligand is phenylpyridine, as pictured and discussed above.
With respect to claim 31, Igarashi teaches an anode, a cathode, and emissive layer between the electrodes (paragraph 0137), and the emissive layer comprises a compound according to Formula (17) (paragraph 0037, paragraph 0069), which is pictured below.

    PNG
    media_image1.png
    369
    657
    media_image1.png
    Greyscale

In this formula, Z23 is most desirably a pyrazole ring (paragraph 0080, lines 4-5, and paragraph 0061, lines 12-14), R303 is an aryl (phenyl) group and a halogen atom (paragraph 0080, lines 2-4, and paragraph 0059, lines 4-6), m104 is an integer of 1 to 3, n104 is an integer of 0 to 5 (paragraph 0080, lines 4-5, paragraph 0077, lines 9-11, and paragraph 0074), and L104 represents a ligand required to form an orthometalated iridium complex (paragraph 0073). Igarashi goes on to give a phenylpyridine ligand as an example of such a ligand (see compound 1-26 on page 12).
This forms the compound below.

    PNG
    media_image2.png
    299
    422
    media_image2.png
    Greyscale

This compound meets the requirements of the instant claim when M is iridium, C-N is an unsubstituted cyclometalated ligand (phenylpyridine), n is 2, R8 is a halogen atom, and R10 is an unsubstituted phenyl group.
Igarashi includes each element claimed, with the only difference between the claimed invention and Igarashi being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a material which can form a light emitting device having good light-emitting properties (paragraph 0010), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 33 and 34, Igarashi teaches the compound of claim 28, and M is iridium.
With respect to claim 35, Igarashi teaches the compound of claim 28, and n104, which is analgous to instant m, may be 0, as discussed above.
With respect to claims 36 and 37, it is not possible for a homoleptic compound to meet the limitations of these claims. The limitations in these claims implicitly require "m" to have a value of at least 1, with the ligand that is present "m" times being different from the ligand that is present "n" times. Igarashi’s disclosure encompasses compounds having two different C-N cyclometalated ligands (when m104 of Igarashi’s formula (17) is 1 or 2). It was known in the art at the time of the invention that phosphorescent compounds having a combination of two different C-N ligands often only exhibit the emission associated with the ligand having a lower energy (which corresponds to a longer wavelength). Absent a showing of unexpected results commensurate in scope with the claims, or absent a showing of criticality for the claim limitations, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to make and use phosphorescent compounds within the scope of Igarashi’s disclosure that have various combinations of two different C-N cyclometalated ligands, at least one of which is a substituted pyrazole-containing ligand. 
With respect to claim 38, Igarashi teaches the compound of claim 28, and the (C-N) ligand is phenylpyridine, as pictured and discussed above.
With respect to claim 39, Igarashi teaches the compound of claim 28, and Igarashi teaches a light emitting device comprising an anode, a cathode, and an emissive layer between the electrodes, and the emissive layer comprises the compound (paragraph 0137, and paragraph 0069).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        

/Sean M DeGuire/Primary Examiner, Art Unit 1786